Citation Nr: 9908177	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-22 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

Entitlement to service connection for a disorder manifested 
by urinary tract infections (UTI's).

Entitlement to service connection for bilateral mammoplasty 
scars.

Entitlement to service connection for headaches.

Entitlement to a compensable rating for eczema and allergic 
skin reaction to latex.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel





INTRODUCTION

The veteran had active service from July 1979 to October 
1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from November 1993 RO rating decision that denied service 
connection for a disorder manifested by UTI's, scars 
secondary to bilateral reduction mammoplasty, and headaches; 
and granted service connection for eczema of the hands, rated 
zero percent effective from August 1992.  The Board remanded 
the case to the RO in November 1996.  An August 1998 RO 
rating decision granted service connection for allergic 
reaction to latex manifested by a skin condition of the arms 
and hands and reclassified the veteran's skin condition as 
eczema and allergic reaction to latex manifested by a skin 
condition of the hands and arms, and continued the 
zero percent rating for this condition.  


FINDINGS OF FACT

1.  The veteran had a disorder manifested by UTI's prior to 
entry into service as clearly indicated by clinical findings 
in service and postservice medical records.

2.  The preservice disorder manifested by UTI's did not 
increase in severity during service.

3.  Residual scars of ameliorative bilateral mammoplasty in 
service are more prominent than expected and are a 
disability.

4.  The veteran clearly had variously classified headaches 
prior to her entry into service.

5.  Her preexisting headaches did not increase in severity 
during service.

6.  Eczema and residuals of allergic reaction to latex are 
manifested primarily by a small ill-defined scaly thickened 
plaque over the distal and second third metacarpals of the 
right hand; exudation, constant itching, extensive lesions, 
or marked disfigurement are not shown.


CONCLUSIONS OF LAW

1.  A disorder manifested by UTI's clearly and unmistakably 
preexisted service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1131, 1137, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1998).

2.  Service connection is warranted for residual scars from 
bilateral breast reduction mammoplasty in service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1998).

3.  Headaches, variously classified, clearly and unmistakably 
preexisted, and were not aggravated by, service.  38 U.S.C.A. 
§§ 1111, 1131, 1137, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).

4.  A 10 percent rating is warranted for residuals of eczema 
and allergic skin reaction to latex.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are all well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained and that no further assistance to the veteran 
is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).


I.  Service Connection for a Disorder Manifested by UTI's

The veteran had active service from July 1979 to October 
1986.

Service medical records show that the veteran was seen on 
various occasions for genitourinary problems, including 
UTI's.  In a report dated in January 1980, it was noted that 
she had persistent dysuria, hesitancy with urination for 4 
years, and equivocal urine analyses.  There was no growth on 
culture and she had no relief with medication.  A urology 
consultation was recommended.  The report of her urology 
consult in February 1980 reveals that various studies were 
recommended. In February 1980, she underwent cystourethral 
calibration and dilation.  The impression was chronic 
trigonitis.  Reports of treatment in 1981 indicate that she 
continued to have genitourinary problems.  In April 1981 the 
assessment was possible UTI.  She was treated with 
medication.

In May 1986 the veteran underwent a medical examination for 
separation from service.  She complained of frequent or 
painful urination.  She reported frequent/painful urination 
and frequent UTI's since the age of 12, occurring 
approximately once every month, and that she had undergone 
cystoscopy and urethral dilation in February 1980.  She 
indicated that she was treated with various medications after 
the February 1980 surgery and still had occasional problems.  
A chronic genitourinary disorder was not found at this 
examination.

Postservice medical records consist of VA, service 
department, and private medical reports of the veteran's 
treatment and evaluations for various medical conditions from 
1987 to 1998.  The more salient medical reports pertaining to 
the claims in this appeal will be discussed in the 
appropriate sections of this decision.

A service department medical record shows that the veteran 
reported to the emergency room of a medical facility in 
November 1987 with complaints of frequent urination for 4 
days.  She left before being seen.

On January 1993 VA medical examination, the veteran gave a 
history of urinary tract infections at the age of 12, treated 
with antibiotics.  It was noted that she had cystoscopy in 
service and that trigonitis was diagnosed.  She stated that 
she had dysuria approximately twice a year that she treated 
herself with Pyridium.  Her last positive culture for UTI was 
in 1986.  A genitourinary examination was not performed as 
the veteran reported she had a normal anatomy, a normal PAP 
smear, and no current symptoms.  The examiner noted that 
there was insufficient evidence to diagnose a chronic 
disorder of the genitourinary system.

In November 1996, the Board remanded the case, in part for 
the veteran to undergo a genitourinary examination to 
determine whether she had a chronic disorder manifested by 
UTI's and, if so, whether such disorder could be related to 
her complaints in service.  In August 1997, the veteran 
underwent a VA medical examination to determine the nature 
and extent of any urologic disorder.  She indicated she had a 
12 to 15 year history of severe bladder problems.  It was 
noted that she had recurring cystitis, and that she was 
status post cystoscopy with a diagnosis of trigonitis in 
1980.  She reported persistent symptoms since the 1980 
surgery.  No objective findings were found on examination.  
Urinalysis revealed her urine was clear and yellow and 
negative for nitrite, positive for leukocytes, and positive 
for blood.  The impression was recurring cystitis.  The 
examiner recommended BUN and creatinine level checks, an 
intravenous pyelogram, a urine specimen for cytology, and PPD 
test.  An addendum to the report of this examination notes 
that PPD, urine cytology and culture, and BUN and creatinine 
levels were all within normal limits.  She had refused an 
intravenous pyelogram and it was noted that no definitive 
etiology for her chronic cystitis could be given without this 
study.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1998).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service where there was temporary worsening of 
symptoms, but the condition itself did not worsen.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).

Clinical findings in the veteran's service and postservice 
medical records show that she had recurring genitourinary 
problems, including UTI's, prior to entry into service, and 
that these problems were chronic.  Hence, the Board finds 
that the evidence clearly and unmistakably shows that the 
veteran had a chronic disorder manifested by UTI's prior to 
her entry into service.

While the service medical records show that she had UTI's in 
service, these episodes were a temporary worsening of the 
symptoms and the service medical records do not show that the 
preservice disorder manifested by UTI's had a chronic 
increase in severity during service.  Hence, service 
connection for such disorder based on aggravation in service 
is not warranted.  Hunt, 1 Vet. App. 292, 296.

The Board notes that the veteran underwent cystourethral 
calibration and dilation in service and that chronic 
trigonitis was diagnosed, and that chronic cystitis was found 
on VA medical examination in August 1997; but the veteran 
refused an intravenous pyelogram to determine the etiology of 
her chronic genitourinary condition.  The Board finds that 
the evidence does not show that the veteran's current chronic 
cystitis had its onset in service.

The veteran's assertions to the effect that she incurred a 
disorder manifested by UTI's in service or that such a 
condition was aggravated by service are not supported by the 
medical evidence in the record.  As a layperson, she is not 
competent to offer opinions regarding medical etiology.  The 
preponderance of the evidence is against the claim for 
service connection for a disorder manifested by UTI's, 
including cystitis; accordingly, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Service Connection for Scar Residuals of Bilateral 
Reduction Mammoplasty

Service medical records show that the veteran underwent 
bilateral reduction mammaplasty for macromastia during a 
period of hospitalization in May 1985.  Since then she has 
had occasional irritation of the scars from this surgery when 
they are rubbed by her bra, as noted in a service medical 
record of June 1985 and the report of a VA examination in 
January 1993.

In November 1996, the Board remanded the case in part for a 
VA surgical examination to determine the extent of the 
residual scarring from the bilateral reduction mammoplasty.  
The examiner was to provide an opinion as to whether the 
scars were considered more prominent than usual in this type 
of surgery.

On VA examination in September 1997, the veteran gave a 
history of the scars becoming irritated by her bra, 
especially in the summertime.  There were periareolar scars, 
submammary scars, and in between these two incisions there 
was a lower submammary scar that measured 12 inches in length 
and about one inch in width.  It was the examiner's 
impression that the veteran's scars appeared wider than usual 
and that they may be irritated by a bra.  The physician 
suggested possible scar revision.

The evidence shows that the veteran underwent surgery in 
service to reduce her breasts (a developmental condition for 
which service connection is generally not warranted).  
38 C.F.R. § 3.303(c).  Service connection is also not 
warranted for the usual effects of ameliorative surgery for a 
developmental condition.  However, the examiner who saw the 
veteran in September 1997 concluded that her mammoplasty 
scars were more prominent than usual, to the extent that 
revision was suggested.  Since the scar residuals of the 
mammoplasty in service were other than the usual effects of 
such surgery, service connection for the scars is warranted.  

III.  Service Connection for Headaches

Service medical records show that the veteran was seen for 
headaches.  In December 1980 she had complaints of severe 
headaches for 5 days.  The assessment was viral syndrome with 
headache.  She was treated with Tylenol.  In October 1983 she 
had various complaints, including headaches.  In September 
1984, she was seen for complaints of headache, probably 
associated with sinus congestion.  On medical examination for 
separation from service in May 1986, there were no complaints 
of headaches.  

A service department medical report of the veteran's 
treatment in October 1987 notes that she had complaints of 
headaches for 3 months.  The assessment was headaches, 
probably muscle contraction.

On VA medical examination in January 1993, the veteran gave a 
history of headaches in childhood at about the age of 6.  She 
sought evaluation with her parents and was placed on 
medication that did not help.  Her headaches continued to 
worsen and she sought reevaluation in service in 1980.  It 
was noted that she was placed on Tylenol and bed rest without 
a specific diagnosis for the headaches.  She reported that 
she currently had at least one headache a month located over 
her left temporal area that was described as constant, 
stabbing discomfort.  There was no premonitory aura and there 
were no associated factors on a regular bases.  She reported 
that sometimes, about once or twice a year, she would have 
nausea, vomiting, and diarrhea associated with the headaches.  
She reported treating herself by laying down.  A normal 
headache reportedly lasted approximately one day, and she 
reported awaking with them in the morning.  No significant 
abnormalities were found on examination for headaches.  The 
diagnosis was presumably tension/stress related headaches 
with discomfort as described.

In 1996, the Board remanded the case to the RO in order to 
have the veteran undergo a VA neurological examination to 
determine whether she had a chronic headache disorder and to 
obtain an opinion as to whether any such disorder was related 
to her complaints in service.  

On VA neurological examination in August 1997, the veteran 
gave a history of headaches since the age of 6.  She reported 
that the headaches were reduced somewhat between the ages of 
12 and 18.  The impression/diagnosis was headaches of several 
types that began when the veteran was 6 years of age.  Some 
of the milder ones, located in the occipital region were 
tension headaches.  The headaches in the left frontal area 
that might be accompanied by nausea and vomiting were 
considered migraine headaches.  Some of the headaches had 
features of both tension and migraine.  The examiner opined 
that the veteran's current headaches were the same sort that 
she had starting at the age of 6 years, and that the veteran 
had at least one in service as shown by the report of her 
treatment in December 1980.  The examiner opined that the 
veteran's headaches were chronic and had started prior to her 
entry into service.

The veteran's VA neurological examination in August 1997 
shows that she had headaches, variously classified, prior to 
entry into service.  The clinical findings in this report are 
not contradicted by other medical evidence in this case and 
are supported by the clinical findings on VA examination in 
January 1993.  The Board finds that the clinical findings in 
the reports of the veteran's VA medical examination in 
January 1993 and August 1997 clearly and unmistakably show 
that headaches existed prior to her entry into service.  
While the service medical records show that she was seen for 
headaches, these records no not show that they increased in 
severity during service.  Hence, service connection for the 
headaches based on aggravation in service is not warranted.  
Hunt, 1 Vet. App. 292, 296.
Statements from the veteran to the effect that her preservice 
headache condition was aggravated by active service are not 
supported by medical evidence.  As a layperson, the veteran 
is not competent to opine regarding medical etiology.  The 
preponderance of the evidence is against the claim of service 
connection for headaches; accordingly, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. 49.

IV.  A Compensable Rating for Eczema and Residuals of 
Allergic Reaction to Latex

Service medical records show that the veteran was treated for 
eczema.

On VA medical examination in January 1993, a history of 
eczema of the hands since 1984 was noted.  The veteran 
reported chronic bilateral hand eczema that she treated with 
a variety of over the counter skin lotions.  On 
dermatological examination, she had eczema over her hands, 
mostly in the webbing between her fingers, but also involving 
the lateral margin of her left hand.  The diagnosis was 
eczema involving the hand, with discomfort.

A private medical report shows that in January 1993 the 
veteran was seen for an allergic reaction in the emergency 
room of a medical center.  She was treated with medication.

A private medical report of the veteran's treatment in April 
1996 shows that she was seen for severe latex 
hypersensitivity.  While wearing latex gloves she experienced 
various problems, including gum pruritus, lightheadedness, 
and trouble breathing.

Private medical records show that the veteran was seen in an 
emergency room of a private hospital in February 1997 for 
complaints related to latex allergy.  She complained of 
itching and a feeling of swelling in the throat.  She was 
treated with prednisone.  The assessment was allergic 
reaction.

On VA skin examination in April 1998, examination of both 
hands and arms revealed an approximately 2.3 centimeter ill-
defined, scaly, slightly thickened plaque over the distal 
second and third metacarpals of the right hand.  No 
excoriations or other rashes were noted.  She denied any rash 
on the torso or below the waist.  It was noted that the 
veteran had hand dermatitis (eczema) and an allergic 
hypersensitivity reaction to latex that was a condition 
manifested by anaphylactic type reaction.  It was opined that 
it was possible that her original hand dermatitis was related 
to the latex sensitivity.

A letter from Robert P. Harvey, M.D., dated in December 1998, 
notes that the veteran was seen in April 1996 for latex 
allergy with a clear history of latex hypersensitivity that 
was anaphylactic.  It was noted that she had been prescribed 
an epi-pen to keep with her at all times.  Dr. Harvey noted 
that this condition could compromise the veteran vocationally 
and impact on her psychologically.

The veteran has submitted various literature regarding the 
nature of allergic reactions to latex.  This literature 
indicates that various medical problems may be associated 
with this condition, including skin problems.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The veteran has eczema and is allergic to latex.  Service 
connection has been granted for residuals of allergic 
reaction to latex manifested by a skin condition of the hands 
and arms.  Under the circumstances, the Board will consider 
the veteran's claim for a compensable rating for eczema and 
residuals of allergic reaction to latex under the provisions 
of 38 C.F.R. § 4.118, Code 7806, as did the RO.

Eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area will be 
assigned a zero percent rating.  A 10 percent rating is 
warranted for eczema with exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area.  A 
30 percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Code 7806.

Service medical records show that the veteran was treated for 
eczema.  On VA medical examination in January 1993 she had 
eczema of both hands, in the webbing between the fingers and 
the lateral margin of the left hand.  There was no evidence 
of extensive itching or exudation, then or on VA examination 
in April 1998.  In April 1998 there was a small ill-defined, 
scaly, slight thickened plaque over the distal second and 
third metacarpals of the right hand.  This report and various 
private medical reports reveal that the veteran has a 
sensitivity to latex that produces an anaphylactic type 
allergy that is essentially controlled with medication, but 
these reports and the other evidence of record do not 
indicate reveal marked disfigurement or other severe symptoms 
of a skin disorder.

After consideration of all the evidence, including statements 
of veteran, the Board finds that it supports the assignment 
of a 10 percent rating for eczema and residuals of allergic 
skin reaction to latex.  The evidence does not show 
exudation. constant itching, or marked disfigurement to 
support a rating in excess of 10 percent for the condition at 
any time during the appellate period.  Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).


ORDER

Service connection for a disorder manifested by UTI's is 
denied.

Service connection for scar residuals of bilateral breast 
reduction mammoplasty is granted.

Service connection for headaches is denied.

A 10 percent rating for eczema and residuals of allergic skin 
reaction to latex is granted, subject to the regulations 
governing payment of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

